


Exhibit 10.14




RESTRICTED STOCK REPLACEMENT AWARD AGREEMENT FOR
2013 Form Replacement
SEVENTY SEVEN ENERGY INC. 2014 INCENTIVE PLAN
THIS RESTRICTED STOCK REPLACEMENT AWARD AGREEMENT (this “Agreement”) entered
into as of the grant date set forth on the attached Notice of Grant of Award and
Award Agreement (the “Notice”), by and between Seventy Seven Energy Inc., an
Oklahoma corporation (the “Company”), and the participant named on the Notice
(the “Participant”);
W I T N E S S E T H:
WHEREAS, Chesapeake Energy Corporation (“Chesapeake”) established the Chesapeake
Energy Corporation Amended and Restated Long Term Incentive Plan effective as of
October 1, 2004, as amended from time to time (the “Chesapeake Plan”); and
WHEREAS, in connection with the separation (the “Separation”) on June 30, 2014
(the “Separation Date”) of the oilfield services business pursuant to that
certain Separation and Distribution Agreement by and between Chesapeake and the
Company (the “Separation Agreement”), then outstanding grants under the
Chesapeake Plan are required by the terms of the Separation Agreement to be
canceled and new replacement awards granted in respect of the canceled awards,
with such replacement awards to be granted under the Seventy Seven Energy Inc.
2014 Incentive Plan (the “Plan”); and
WHEREAS, the Participant was granted restricted stock under the Chesapeake Plan
(the “Original Grant”) and, in accordance with the Separation Agreement, the
unvested restricted stock under the Original Grant is canceled as of the
Separation Date; and
WHEREAS, pursuant to the Plan, as of the Separation Date the Compensation
Committee (the “Committee”) of the Board of Directors of the Company (the
“Board”) granted the Participant restricted shares of Company common stock, par
value $0.01 per share (the “Common Stock”) as set forth in the Notice in
replacement of the Original Grant.
NOW THEREFORE, the Company awards the restricted shares of Common Stock
(“Restricted Stock”) to the Participant, as set forth in the Notice, with such
shares subject to the terms and conditions of this Agreement and the Notice:
1.
The Plan. The Plan, a copy of which has been made available to the Participant,
is hereby incorporated by reference herein and made a part hereof for all
purposes, and when taken with this Agreement shall govern the rights of the
Participant and the Company with respect to the Award (as defined below).
Capitalized terms used but not defined in this Agreement have the same meanings
given to them in the Plan.





--------------------------------------------------------------------------------




2.
Grant of Award. The Company hereby awards to the Participant the number of
shares of Common Stock set forth on the Notice, on the terms and conditions set
forth herein and in the Plan (the “Award”).

3.
Terms of Award.

a.
Escrow of Shares. A certificate or book-entry equivalent representing the
Restricted Stock shall be issued in the name of the Participant and shall be
escrowed with the Secretary of the Company (the “Escrow Agent”) subject to
removal of the restrictions placed thereon or forfeiture pursuant to the terms
of this Agreement.

b.
Vesting. The shares of Restricted Stock will vest based on the Participant’s
continuous employment with or service to the Company or a Subsidiary in
accordance with the vesting schedule set forth on the Notice. Once vested
pursuant to the terms of this Agreement and the vesting schedule in the Notice,
the Restricted Stock shall be deemed “Vested Stock.”

c.
Voting Rights and Dividends. Subject to the restrictions on transfer and
forfeiture set forth in this Agreement, the Participant will have customary
rights of a shareholder attributable to the shares of Restricted Stock issued in
an Award pursuant to this Agreement, including the rights to vote and to receive
dividends on the shares. The Participant appoints the Company to be the
Participant’s agent to receive for the Participant dividends on shares based on
record dates that occur while the shares are subject to restriction under this
Agreement. The Company will transmit such dividends, net of required taxes
pursuant to Section 7, to or for the account of the Participant in such manner
as the Company determines but in no event later than March 15th of the year
following the year in which the applicable dividend payment date occurs;
provided, however, that the Participant is an Employee or Consultant as of the
dividend payment date.

d.
Vested Stock - Removal of Restrictions. Upon Restricted Stock becoming Vested
Stock, all restrictions shall be removed from the Restricted Stock and the
Secretary of the Company shall deliver to the Participant shares either in
certificate form or via D.W.A.C. (delivery/withdrawal at custodian) representing
such Vested Stock free and clear of all restrictions, except for any applicable
securities laws restrictions or restrictions pursuant to the Company’s Insider
Trading Policy.

e.
Forfeiture. Restricted Stock that does not become Vested Stock pursuant to the
terms of this Agreement shall be absolutely forfeited and the Participant shall
have no future interest therein of any kind whatsoever. In the event the
Participant’s employment with or service to the Company or a Subsidiary
terminates prior to all shares of Restricted Stock becoming Vested Stock, then
such unvested shares of Restricted Stock shall be absolutely forfeited on the
date of termination and the Participant shall have no further interest therein
of any


2



--------------------------------------------------------------------------------




kind whatsoever. The Committee may, in its discretion, accelerate the vesting of
the Restricted Stock in the event of the Participant’s death, Disability or
termination due to special circumstances (as determined by the Committee in its
sole discretion).
4.
Fundamental Transaction; Change in Control. Notwithstanding any provision of
this Award to the contrary, Restricted Stock shall become Vested Stock upon the
occurrence of a Fundamental Transaction or a Change in Control after the
Separation Date and such Vested Stock shall be delivered to the Participant in
certificate form or via D.W.A.C. free and clear of all restrictions, except for
any applicable securities law restrictions. For purposes of this Award, a
“Fundamental Transaction” will occur if the Company merges with another entity
in a transaction in which the Company is not the surviving entity or if, as a
result of a merger, other business combination or any other transaction or
event, other securities are substituted for the Common Stock or the Common Stock
may no longer be issued.

5.
Subsidiary Change in Control or Fundamental Transaction. If (a) the Participant
is an employee of a Subsidiary, upon the occurrence of a Fundamental Transaction
or a Change in Control of such Subsidiary (as if the terms Fundamental
Transaction or Change in Control as defined in the Plan applied to such
Subsidiary) after the Separation Date, and (b) immediately following and in
connection with such Fundamental Transaction or Change in Control the
Participant is not an employee of the Company or an entity that remains a
Subsidiary following such Fundamental Transaction or Change in Control (other
than by reason of the Participant’s resignation, death or Disability), then all
restrictions on outstanding Restricted Stock shall lapse and the provisions of
Section 4 of this Agreement shall apply.

6.
Nontransferability of Award. Restricted Stock is not transferable other than by
will or the laws of descent and distribution. Any attempted sale, assignment,
transfer, pledge, hypothecation or other disposition of, or the levy of
execution, attachment or similar process upon, Restricted Stock contrary to the
provisions hereof shall be void and ineffective, shall give no right to any
purported transferee, any may, at the sole discretion of the Committee, result
in forfeiture of the Restricted Stock involved in such attempt.

7.
Withholding. The Company may make such provision as it may deem appropriate for
the withholding of any applicable federal, state or local taxes that it
determines it may be obligated to withhold or pay in connection with the vesting
of the Restricted Stock or any election made by the Participant. Required
withholding taxes as determined by the Company associated with this Award must
be paid in cash unless the Committee permits the Participant to pay such
withholding taxes by directing the Company to withhold from the Award the number
of shares of Common Stock having a Fair Market Value on the date of vesting
equal to the amount of required withholding taxes. The Company in its sole
discretion may also withhold any required taxes from dividends paid on the
Restricted Stock.


3



--------------------------------------------------------------------------------




8.
Notification of 83(b) Election. In the event the Participant elects to make an
83(b) election with respect to this Award, the Participant must provide the
Company notice of such election at the same time the election is filed with the
Internal Revenue Service. The Participant must also tender to the Company
payment of the required withholding taxes associated with such election. In the
event the Participant makes an 83(b) election without consulting with the
Company as to the payment of required withholding taxes, the Company may
withhold from other payments to the Participant amounts necessary to effect the
required withholding.

9.
Amendments. This Agreement may be amended by a written agreement signed by the
Company and the Participant; provided, however, that the Committee may modify
the terms of this Agreement without the consent of the Participant in any manner
that is not adverse to the Participant.

10.
Securities Law Restrictions. This Award shall be vested and common stock issued
only in compliance with the Securities Act of 1933, as amended (the “Act”), and
any other applicable securities law, or pursuant to an exemption therefrom. If
deemed necessary by the Company to comply with the Act or any applicable laws or
regulations relating to the sale of securities, the Participant at the time of
vesting and as a condition imposed by the Company, shall represent, warrant and
agree that the shares of Common Stock subject to the Award are being acquired
for investment and not with any present intention to resell the same and without
a view to distribution, and the Participant shall, upon the request of the
Company, execute and deliver to the Company an agreement to such a fact. The
Participant acknowledges that any stock certificate representing Common Stock
acquired under such circumstances will be issued with a restricted securities
legend.

11.
Participant Misconduct; Compensation Recovery.

a.
Notwithstanding anything in the Plan or this Agreement to the contrary, the
Committee shall have the authority to determine that in the event of serious
misconduct by the Participant (including violations of employment agreements,
confidentiality or other proprietary matters) or any activity of a Participant
in competition with the business of the Company or any Subsidiary, the Award may
be cancelled, in whole or in part, whether or not vested. The determination of
whether a Participant has engaged in a serious breach of conduct or any activity
in competition with the business of the Company or any Subsidiary shall be
determined by the Committee in good faith and in its sole discretion. This
Section 11 shall have no effect and be deleted from this Agreement following a
Change in Control.

b.
The Award made pursuant to this Agreement is subject to recovery pursuant to the
Company’s compensation recovery policy then in effect. To the extent required by
applicable laws, rules, regulations or securities exchange listing requirements
and the Company’s compensation recovery policy then in effect, the Company shall
have the right, and shall take all actions necessary, to recover


4



--------------------------------------------------------------------------------




shares of the Company’s common stock awarded to the Participant pursuant to this
Award.
12.
Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in electronic or written
form. If in writing, such notices shall be deemed to have been made (a) if
personally delivered in return for a receipt, (b) if mailed, by regular U.S.
mail, postage prepaid, by the Company to the Participant at his last known
address evidenced on the payroll records of the Company or (c) if provided
electronically, provided to Participant at his e-mail address specified in the
Company’s records or as other specified pursuant to and in accordance with the
Committee’s applicable administrative procedures.

13.
Binding Effect and Governing Law. This Agreement shall be (i) binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of Oklahoma.

14.
Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.


5

